Title: To Thomas Jefferson from J. Phillipe Reibelt, 28 January 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 28 Janv. 1805
                  
                  Je m’empresse—de Vous accuser la reception de Votre Lettre du 25 avec incluses—qu’on vient de me remettre—de Vous en presenter mes remercimens respectueux, et de Vous annoncer, que j’ai deja hier—(sur une invitation de Mr. Wagner recue avanthier.) envoyè a Mr. le Secretaire d’Etat Madison l’atlas faisant partie du Tableau de l’Espagne modern par Bourgoing.
                  Je Vous prie, de vouloir bien agreer mes hommages. Le Depot Americ. General de Levrault, Schoell et Comp. Imprim. Libraires a Paris.
                  
                     Reibelt 
                     
                  
               